Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karl Hefter, Reg. No. 65,851, on 08/17/2022. 

Claims 1, 4-5, 8, 13, 19, and 27 are amended as follows: 
1.	(Currently Amended)  A method, comprising:
applying, in a first convolutional layer of a neural network, two-valued weights of the first convolutional layer to an input signal received via a first input of the first convolutional layer to produce a first output signal;
applying, in a first normalization layer of the neural network wherein a second input of the first normalization layer directly receives the first output signal from a first output of the first convolutional layer, normalization of the first output signal directly from the first convolutional layer to produce a second output signal;
applying, in a first two-valued function layer of the neural network wherein a third input of the first two-valued function layer directly receives the second output signal from a second output of the first normalization layer, a two-valued function of the first two-valued function layer to the second output signal directly from the first normalization layer to produce a third output signal; 
applying, in a second convolutional layer of the neural network wherein a fourth input of the second convolutional layer directly receives the third output signal from a third output of the first two-valued function layer, weights of the second convolutional layer to the third output signal directly from the first two-valued function layer to produce a fourth output signal;
applying, in a max pooling layer of the neural network wherein a fifth input of the max pooling layer directly receives the fourth output signal from a fourth output of the second convolutional layer, max pooling to the fourth output signal directly from the second convolutional layer to produce a fifth output signal;
applying, in a fully-connected layer of the neural network wherein a sixth input of the fully-connected layer directly receives the fifth output signal from a fifth output of the max pooling layer, two-valued weights of the fully connected layer to the fifth output signal directly from the max pooling layer to produce a sixth output signal;
applying, in a second normalization layer of the neural network wherein a seventh input of the second normalization layer directly receives the sixth output signal from a sixth output of the fully-connected layer, normalization to the sixth output signal directly from the fully-connected layer to produce a seventh output signal; 
applying, in a second two-valued function layer of the neural network wherein an eighth input of the second two-value function layer directly receives the seventh output signal from a seventh output of the second normalization layer, a two-valued function of the second two-valued function layer to the seventh output signal directly from the second normalization layer to produce an eighth output signal; and
classifying, using a classifier of the neural network wherein a ninth input of the classifier receives the eighth output signal from an eighth output of the second two-valued function layer, the input signal based on the eighth output signal directly from the second two-valued function layer. 

4.	(Currently Amended)  The method of claim 1, wherein the applying two-valued weights in the first convolutional layer comprises applying a set of filters to the input signal, thereby generating respective filtered output signals.

5.	(Currently Amended) The method of claim 1, wherein the applying weights in the second convolutional layer comprises applying a set of filters to the third 

8.	(Currently Amended) The method of claim 1, comprising: 
applying pre-neural network processing to an acceleration signal, thereby generating the input signal of the first convolutional layer, the pre-neural network processing including filtering to separate a dynamic acceleration component from a gravity component of the acceleration signal.

13.	(Currently Amended)  A computing device, comprising:
neural network circuitry;
a first convolutional layer of the neural network circuitry having a first input and a first output, which, in operation, applies two-valued weights of the first convolutional layer to produce a first output signal;
a first normalization layer of the neural network circuitry having a second input and a second output – the second input configured to directly receive the first output signal from the first output of the first convolutional layer, wherein the first normalization layer, in operation, normalizes the first output signal directly from the first convolutional layer to produce a second output signal;
a first two-valued function layer of the neural network circuitry having a third input and a third output – the third input configured to directly receive the second output signal from the second output of the first normalization layer, wherein the first two-valued function layer, in operation, applies a two-valued function of the first two-valued function layer to the second output signal directly from the first normalization layer to produce a third output signal; 
a second convolutional layer of the neural network circuitry having a fourth input and a fourth output – the fourth input configured to directly receive the third output signal from the third output of the first two-valued functional layer, wherein the second convolutional layer, in operation, applies weights of the second convolutional layer to the third output signal directly from the first two-valued function layer to produce a fourth output signal;
a max pooling layer of the neural network circuitry having a fifth input and a fifth output – the fifth input configured to directly receive the fourth output signal from the fourth output of the second convolutional layer, wherein the max pooling layer, in operation, applies max pooling to the fourth output signal directly from the second convolutional layer to produce a fifth output signal;
a fully-connected layer of the neural network circuitry having a sixth input and a sixth output – the sixth input configured to directly receive the fifth output signal from the fifth output of the max pooling layer, wherein the fully connected layer, in operation, applies two-valued weights of the fully connected layer to the fifth output signal directly from the max pooling layer to produce a sixth output signal; 
a second normalization layer of the neural network circuitry having a seventh input and a seventh output – the seventh input configured to directly receive the sixth output signal from the sixth output of the fully connected layer, wherein the second normalization layer, in operation, normalizes the sixth output signal directly from the fully-connected layer to produce a seventh output signal; 
a second two-valued function layer of the neural network circuitry having an eighth input and an eighth output – the eighth input configured to directly receive the seventh output signal from the seventh output of the second normalization layer, wherein the second two-valued function layer, in operation, applies a two-valued function of the second two-valued function layer to the seventh output signal directly from the second normalization layer to produce an eighth output signal; and
a classifier of the neural network circuitry having a ninth input configured to directly receive the eighth output signal from the eighth output of the second two-valued function layer, wherein the classifier, in operation, classifies an input signal to the first input of the first convolutional layer based on the eighth output signal directly from the second two-valued function layer. 
 
19.	(Currently Amended)  A system, comprising:
an input interface; and
digital signal processing circuitry, coupled to the input interface, wherein the digital signal processing circuitry, in operation, implements a neural network comprising:
a first convolutional layer, which, in operation, applies two-valued weights to an input signal received via the input interface to produce a first output;
a first normalization layer directly coupled to the first convolutional layer, which, in operation, normalizes the first output directly received from the first convolutional layer to produce a second output;
a first two-valued function layer directly coupled to the first normalization layer, which, in operation, applies a first two-valued function to the second output directly received from the first normalization layer to produce a third output;
a second convolutional layer directly coupled to the first two-valued function layer, which, in operation, applies weights to the third output directly received from the first two-valued function layer to produce a fourth output; 
a max pooling layer directly coupled to the second convolutional layer, which, in operation, applies max pooling to the fourth output directly received from the second convolutional layer to produce a fifth output; 
a max pooling layer directly coupled to the second convolutional layer, which, in operation, applies max pooling to the fourth output directly received from the second convolutional layer to produce a fifth output;
a fully-connected layer directly coupled to the max pooling layer, which, in operation, applies two-valued weights to the fifth output directly received from the max pooling layer to produce a sixth output; 
a second normalization layer directly coupled to the fully-connected layer, which, in operation, normalizes the sixth output directly received from the fully-connected layer to produce a seventh output;
a second two-valued function layer directly coupled to the second normalization layer, which, in operation, applies a two-valued function to the seventh output directly received from the second normalization layer to produce an eighth output; and
a classifier directly coupled to the second two-valued function layer, which, in operation, classifies the input signal received via the input interface based on the eighth output directly received from the second two-valued function layer. 

27.	(Currently Amended) The non-transitory computer-readable medium of claim 26 wherein the contents comprise .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in previously presented independent claims 1 and 26 and in currently amended independent claims 13 and 19.

	McDanel et al. (“Embedded Binarized Neural Networks”, cited in the IDS filed 12/04/2018) teaches blocks comprising different permutations of layers including convolutional layer, pooling layer, batch normalization layer, binary activation layer, and fully-connected layer.

Rastegari et al. (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks”, cited in the IDS filed 12/04/2018) teaches blocks comprising different permutations of layers including batch normalization layer, binary activation layer, binary convolutional layer, pooling layer, and fully-connected layer.

The features of applying, in a first convolutional layer of a neural network, two-valued weights of the first convolutional layer to an input signal received via a first input of the first convolutional layer to produce a first output signal; applying, in a first normalization layer of the neural network wherein a second input of the first normalization layer directly receives the first output signal from a first output of the first convolutional layer, normalization of the first output signal directly from the first convolutional layer to produce a second output signal; applying, in a first two-valued function layer of the neural network wherein a third input of the first two-valued function layer directly receives the second output signal from a second output of the first normalization layer, a two-valued function of the first two-valued function layer to the second output signal directly from the first normalization layer to produce a third output signal; applying, in a second convolutional layer of the neural network wherein a fourth input of the second convolutional layer directly receives the third output signal from a third output of the first two-valued function layer, weights of the second convolutional layer to the third output signal directly from the first two-valued function layer to produce a fourth output signal; applying, in a max pooling layer of the neural network wherein a fifth input of the max pooling layer directly receives the fourth output signal from a fourth output of the second convolutional layer, max pooling to the fourth output signal directly from the second convolutional layer to produce a fifth output signal; applying, in a fully-connected layer of the neural network wherein a sixth input of the fully-connected layer directly receives the fifth output signal from a fifth output of the max pooling layer, two-valued weights of the fully connected layer to the fifth output signal directly from the max pooling layer to produce a sixth output signal; applying, in a second normalization layer of the neural network wherein a seventh input of the second normalization layer directly receives the sixth output signal from a sixth output of the fully-connected layer, normalization to the sixth output signal directly from the fully-connected layer to produce a seventh output signal; applying, in a second two-valued function layer of the neural network wherein an eighth input of the second two-value function layer directly receives the seventh output signal from a seventh output of the second normalization layer, a two-valued function of the second two-valued function layer to the seventh output signal directly from the second normalization layer to produce an eighth output signal; and classifying, using a classifier of the neural network wherein a ninth input of the classifier receives the eighth output signal from an eighth output of the second two-valued function layer, the input signal based on the eighth output signal directly from the second two-valued function layer when taken in the context of the claims as a whole were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122